Citation Nr: 0841848	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for Osgood-Schlatter's disease of the right 
knee (claimed as arthritis).

2.  Entitlement to service connection for arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION


The veteran served on active duty from May 1978 to June 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which the RO declined to reopen the 
previously denied claim for Osgood-Schlatter's disease of the 
right knee (claimed as arthritis) and denied service 
connection for arthritis of the left knee.


FINDINGS OF FACT

1.  In an October 1979 rating decision, the RO denied service 
connection for Osgood-Schlatter's disease of the right knee 
(claimed as arthritis).  The veteran was notified of that 
decision in November 1979, but he did not appeal it and it is 
now final.  

2.  The additional evidence received since the October 1979 
rating decision is cumulative and redundant and does not, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  

3.  The evidence does not establish that the veteran is 
diagnosed with a left knee disability.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1979 rating decision 
is neither new nor material, and the claim for service 
connection for Osgood-Schlatter's disease of the right knee 
(claimed as arthritis) is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

2.  The criteria for service connection for arthritis of the 
left knee are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2004.  Although this letter provided 
adequate preadjudicatory notice concerning the claim for 
service connection for arthritis of the left knee, the letter 
did not include an explanation of the reason the veteran's 
previous claim for service connection for arthritis of the 
right knee had been denied and what information and evidence 
was required to reopen it, which is required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This error is presumed 
prejudicial; however, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In the June 2004 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, and any medical evidence of current disabilities.

The November 2005 statement of the case provided the 
appellant with the relevant regulations for reopening his 
previously denied claim and for his service connection 
claims, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claims.  The statement of the case also 
explained the reasons his claim for service connection for 
Osgood-Schlatter's disease of the right knee (claimed as 
arthritis) had previously been denied.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his service connection claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, supra.

VA obtained service medical records in the adjudication of 
the initial claim for service connection, but did not obtain 
any VA or private medical treatment records, and did not 
provide the veteran VA examination in conjunction with his 
claims.  However, the record shows that the veteran provided 
no information to the RO to enable it to obtain treatment 
records from either VA or private treating facilities.  In 
fact, the veteran provided no information to the RO at all 
concerning his claim, even after having been asked to do so 
by the RO's June 2004 letter; following the October 2004 
rating decision; or following the November 2005 statement of 
the case.  The veteran has not submitted any evidence of any 
current right and left knee disability.  Nor has he 
identified any source of medical treatment or evidence that 
would tend to support his contention that he manifests a 
right or left knee disability.  

The Board finds that remand to obtain such records and/or 
examination is not necessary.  More than 24 years has elapsed 
since the previous denial of service connection for the right 
knee disability and his discharge from active service-both 
of which occurred in 1979-and his present claim to reopen 
the previously denied claim for service connection for his 
right knee and his claim for service connection for his left 
knee.  The veteran was afforded ample opportunity to respond 
to requests for information concerning his averred knee 
disabilities and any link between such disabilities and his 
active service-including the opportunity to testify at a 
hearing.  He declined to provide the requested information, 
and also declined the opportunity to testify. 

The "...duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Given the veteran's 
lack of response, remand to further develop this case is 
unwarranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). 

The Board must conclude, in the absence of the veteran's 
response, and in the absence of his and his representative's 
contentions otherwise, that VA has substantially complied 
with the notice and assistance requirements and the veteran 
is not prejudiced by a decision on the claim at this time.

II.  New and Material Evidence

In October 1979, the RO denied the veteran's claim for 
arthritis of the right knee, diagnosed during active service 
as Osgood-Schlatter's disease of the right knee.  The rating 
decision noted that the condition pre-existed the veteran's 
entry into active service.  Service medical records show that 
a history of Osgood-Schlatter's disease in the right knee was 
noted at entrance to active service, not considered disabling 
at that time.  During service, the veteran complained of and 
was treated for pain in the right knee and was given a 
profile for Osgood-Schlatter's syndrome.  The condition was 
noted at discharge.  The rating decision observed that the 
evidence did not support a finding that the condition had 
been aggravated during active service.  The evidence thus 
showed no disability which could be related to active 
service.

The RO gave notice of the October 1979 rating decision in 
November 1979.  The veteran did not file a notice of 
disagreement.  The October 1979 rating decision therefore 
became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the October 1979 rating decision 
consists solely of the veteran's claim, and statements which 
are duplicative of statements he made in his previous claim.  
They are therefore not new.  See Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).  The veteran is competent to give 
evidence about what he experienced or observed.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, 
however, he is not competent to render a diagnosis or an 
opinion as to the cause of his averred right knee condition 
because he does not have the requisite medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran has submitted no other evidence to support his 
claim.

In summary, the lay evidence submitted since the October 1979 
decision is cumulative and duplicative of that evidence of 
record at the time of the previous October 1979 decision.  It 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a right knee disability, and 
as such, cannot be new and material to reopen the claim.  

New and material evidence has not been received to reopen the 
previously denied claim for service connection for Osgood 
Schlatter's disease of the right knee (claimed as arthritis); 
the benefit of the doubt doctrine does not apply; and 
reopening the claim is not warranted.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran claims that he has a left knee disability that is 
the result of his active service.  

The veteran's reports of medical history and examination at 
entrance to active service revealed no complaints, diagnoses, 
defects, abnormalities or other findings concerning his left 
knee.  Service medical records show no complaints of or 
treatment for a left knee condition.  The Report of Medical 
History and examination at discharge show complaints of 
cramps in both legs.  The veteran reported a history of a 
left leg fracture during childhood.  

Thereafter, there is no medical evidence of record at all.  
As the record contains no medical evidence documenting 
symptoms, treatment, complaints or diagnoses of any left knee 
pathology, the preponderance of the evidence is against 
service connection for the claimed condition. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the absence of 
proof of a present disability, there can be no valid 
claim.")

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran is not 
competent to offer an opinion as to medical diagnosis or 
causation; consequently his statements to the extent that he 
currently manifests a left knee disability that is the result 
of his active service cannot constitute medical evidence. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 
supra.

The preponderance of the evidence is against the claim for 
service connection for left knee arthritis.  The benefit-of-
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b) and service connection is not warranted.










ORDER

The claim to reopen the previously denied claim for service 
connection for Osgood-Schlatter's disease of the right knee 
(claimed as arthritis) is denied.

Service connection for left knee arthritis is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


